DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on April 25th, 2022 has been entered. Claims 1-20 have been amended. Claims 1-20 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7, 9-1012, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golsch et al. (US 2018/0099643 A1) in view of Wojcieszak et al. (US 2019/0387382 A1).

Golsch et al. disclose a system a mobile gateway configured to establish a BLE communication connection to a portable device with the following features: regarding claim 1, an electronic device, comprising: a transceiver configured to communicate based on a short range communication protocol; and a processor communicatively coupled to the transceiver and configured to: measure one or more metrics comprising at least one of a Received Signal Strength Indicator (RSSI) value and an Angle of Arrival (AOA) value; determine, using the one or more metrics, a connection parameter associated with a connection to a first electronic device, wherein the connection parameter comprises a connection interval associated with the connection; operate the connection based on the connection parameter; and in response to the RSSI value being less than a threshold and in response to the electronic device being static or the AOA value being varying, increase a value of the connection interval (Fig. 9, illustrates operation of a PEPS system according to the present disclosure, see teachings in [0061-0062, 0065-0067, 0098, 0120 & 0146] summarized as “an electronic device, comprising: a transceiver configured to communicate based on a short range communication protocol (i.e. PEPS system 1 is provided within a vehicle 30 (fig. 2) including vehicle modules 20 having a communication gateway 29 and a plurality of sensors 31A-31F to find the connection being maintained by the communication gateway 29 with the portable device 10, wherein the communication gateway 29 includes a Bluetooth low energy (BLE) chipset 41, connected to an antenna 19, implements a Bluetooth protocol stack 46 and transmitted and received data [0061 & 0066-0067]), and a processor communicatively coupled to the transceiver and configured to: measure one or more metrics comprising at least one of a Received Signal Strength Indicator (RSSI) value and an Angle of Arrival (AOA) value (i.e. sensors 31 receive BLE Signals using the antenna 43 and, specifically, receive BLE physical layer messages using a BLE physical layer (PHY) controller 600, and each sensor 31 is capable or measuring some physical phenomena of a received BLE signal characteristic. For example, the sensors 31 can measure RSSI, angle of arrival, time difference of arrival, or other characteristics of the received signals [0065 & 0120]), determine, using the one or more metrics, a connection parameter associated with a connection to a first electronic device, wherein the connection parameter comprises a connection interval associated with the connection (i.e. the sensors 31 are capable of observing BLE physical layer messages and taking measurements of the physical properties of the associated signals, including, for example, the received signal strength (RSSI) using a channel map that is produced by a channel map reconstruction module 42, and the sensors 31 can determine other measurements of the physical properties of the associated signals, including, for example, data related to the angle of arrival and additionally the sensors 31 can communicate with each other and/or communicate with the communication gateway 29 via the vehicle interface to determine time difference of arrival, time of arrival, or angle of arrival data for signals received by multiple sensors. The sensors 31 receive timing information and channel map information from the communication gateway 29 via the vehicle interface 45 [0065]), operate the connection based on the connection parameter; and in response to the RSSI value being less than a threshold and in response to the electronic device being static or the AOA value being varying, increase a value of the connection interval (i.e. a timing synchronization module 44 is configured to accurately measure the reception times of messages on the vehicle interface 45 and pass the timing information to the BLE chipset 41 configured to take the channel map information and the timing signals and to tune the PHY controller 600 to a specific channel at a specific time and observe all physical layer messages and data that conform to the Bluetooth physical layer specification, which includes the normal data rates proposed or adopted, for example, in the Bluetooth Specification, and the data, timestamps and measured RSSI are reported by the BLE chipset 41 to the communication gateway 29, or other vehicle modules 20, of the vehicle 30 via the vehicle Interface 45, and the RSSI threshold set to allow a weaker RSSI for the vehicle sensors 31 to establish the communication with the portable device 10, and since the RSSI varies due the distance of the portable device 10 from the sensor 31, the connection interval time may vary accordingly, if RSSI is below the threshold, then time length may be increased, for example, the sensors 31 execute process 1014 (fig. 9) to receive incoming connection information 1040 and timing signals 1041, and the sensors 31, uses the channel map reconstruction module 42 to reproduces the connection information schedule table, and sets its time base relative to the timing signals 1041 and learns the time and channel of the next connection event to observe in the connection information message 1040. As such, the sensor 31 can compute the time until the next connection event 1060. The calculation of time window 1060 is variable because of the variable metrics involved to calculate the time interval 1060 [0065, 0098 & 0146])”).
Golsch et al. also disclose the following features: regarding claim 2, wherein the processor is further configured to: determine, using the one or more metrics, a second connection parameter associated with a second connection to a second electronic device, wherein  the second connection parameter comprises a second connection interval associated with the second connection (Fig. 9, illustrates operation of a PEPS system according to the present disclosure, see teachings in [0098] summarized as “the sensors 31 are configured to measure the received energy strength of each of the transmissions 1050A and 1050B. Other parameters the sensors 31 can be configured to measure include: (1) the data in each of the transmissions 1050A and 1050B; (2) mathematical derivations of the data such as hashing functions, like SHA256, for example; (3) time of arrival of 1050A and 1050B; (4) time difference of arrival of 1050A and 1050B; (5) phase angle and phase angle of arrival of each 1050A and 1050B; The scan width of 1015A is defined by the uncertainty of timing involved as well as the pre-scan and post-scan behaviors. The sensors 31 then wait the connection interval time 1061A until the next connection event. The connection interval time 1060A-B is computed such that the clock accuracies, synchronization errors, and pre-scan and post-scan parameters, and after the connection interval time 1061A has elapsed, the sensors 31 start observations 1015B on the next channel in the reproduced channel map”); regarding claim 4, wherein the one or more metrics further comprises at least one of a motion parameter, or a battery level (Fig. 18, illustrates a screenshot of an alert to a portable device according to the present disclosure, see teachings in [0153 & 0168] summarized as “the device can also accept user input, such as measuring gestures, both on screen and in air using in-device motion sensors, the PEPS system can incorporate an algorithm to detect if the user's smart phone is moving or not. For example, the phone can report to the PEPS system when motion is starting and when it is stopped. The vehicle lock/unlock features can be disabled for a device when the device is considered to in motion or when the measured or detected motion of the smartphone is greater than a predetermined motion threshold”); regarding claim 9, wherein the connection is based on the short range communication protocol (Fig. 1, a diagram illustrating an exemplary Bluetooth Low Energy (BLE) communication system that is operable to determine transmission timing in a BLE link layer connection, see teachings in [0037] summarized as “a Bluetooth low energy (BLE) communication system 100 comprising a central BLE device 110 and a plurality of peripheral BLE devices 120-160, and each connection is based on short range communication protocol’).
Golsch et al. is short of expressly teaching “in response to the RSSI value being less than a threshold and in response to the electronic device being static or the AOA value being varying, increase a value of the connection interval”.
Golsch et al. also do not expressly disclose the following features: regarding claim 7, wherein, the processor is further configured to: compare the RSSI value with the threshold; and in response to the RSSI value being less than the threshold: determine whether the electronic device is static; and determine whether the AOA value is varying. 
Wojcieszak et al. disclose a system and method for communicating packets over a short-range wireless communications link with the following features: regarding claim 1, in response to the RSSI value being less than a threshold and in response to the electronic device being static or the AOA value being varying, increase a value of the connection interval (Fig. 6, illustrate a data flow that may be used for scheduling packets over a short-range wireless communications link, in accordance with certain aspects of the disclosure, see teachings in [0032, 0060, 0132 & 0148] summarized as “in response to the RSSI value being less than a threshold and in response to the electronic device being static or the AOA value being varying, increase a value of the connection interval (i.e. a wireless device 102 (fig. 1) may use a communications link 116 to communicate with one or more peripheral devices 104, 106, 108, 110, 112, 114 using a short-range wireless communications protocol. The short-range wireless communications protocol may include a Bluetooth® (BT) protocol or a BT Low Energy (BLE) protocol [0032], radio 230 (fig. 2) may include a wireless local area network (WLAN) controller 250 configured to control WLAN communications and a short-range communications controller 252 configured to control short-range communications [0060], when channel condition(s) associated with the link 640 deteriorate, the latency controller 610 may determine that the channel condition(s) associated with the link 640 have deteriorated when the RSSI fails to satisfy (e.g., does not meet or exceed) an RSSI threshold, when a value associated with channel quality of the link 640 indicated in a channel quality report from the sink device 604 fails to satisfy (e.g., does not meet or exceed) a channel quality threshold [0132], source device 602 may determine 664 the time interval 674 based on the determination 662 of the one or more conditions associated with sending a set of packets 672 over the link 640, and thus, the source device 602 may determine 664 the time interval 674 is to be increased or decreased commensurate with one or more channel conditions, parameters indicated by one of the applications 608a, 608b, a connection interval associated with the link 640, whether Wi-Fi communications by the source device 602 is to be scheduled while packets are to be sent over the link 640 [0148])”).
Wojcieszak et al. also disclose the following features: regarding claim 7, wherein, the processor is further configured to: compare the RSSI value with the threshold; and in response to the RSSI value being less than the threshold: determine whether the electronic device is static; and determine whether the AOA value is varying (Fig. 6, illustrate a data flow that may be used for scheduling packets over a short-range wireless communications link, in accordance with certain aspects of the disclosure, see teachings in [0045, 0132 & 0180] summarized as “the first device may determine a channel condition associated with the link based on comparison of an RSSI to an RSSI threshold. In another example, the first device may determine a channel condition associated with the link based on comparison of a channel quality value to a channel quality threshold, and the channel quality value may be indicated in a channel quality report from the second device and based on comparison it is determined that the distance is not varying (static) or varying”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Golsch et al. by using the features as taught by Wojcieszak et al. in order to provide a more effective and efficient system that is capable of responding to the RSSI value being less than a threshold and in response to the electronic device being static or the AOA value being varying, increase a value of the connection interval. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 10:
Golsch et al. disclose a system a mobile gateway configured to establish a BLE communication connection to a portable device with the following features: regarding claim 10, a method, comprising: measuring, by an electronic device, one or more metrics comprising at least one of a Received Signal Strength Indicator (RSSI) value and an Angle of Arrival (AOA) value; determining, by the electronic device and using the one or more metrics, a connection interval associated with a connection to a first electronic device; operating, by the electronic device, the connection based on a short range communication protocol and using the connection interval; and in response to the RSSI value being greater than or equal to a threshold and in response to the electronic device being non-static and the AOA value being substantially constant, decreasing a value of the connection interval (Fig. 9, illustrates operation of a PEPS system according to the present disclosure, see teachings in [0061-0062, 0065-0067, 0098, 0120 & 0146] summarized as “a method, comprising: measuring, by an electronic device, one or more metrics comprising at least one of a Received Signal Strength Indicator (RSSI) value and an Angle of Arrival (AOA) value (i.e. sensors 31 receive BLE Signals using the antenna 43 and, specifically, receive BLE physical layer messages using a BLE physical layer (PHY) controller 600, and each sensor 31 is capable or measuring some physical phenomena of a received BLE signal characteristic. For example, the sensors 31 can measure RSSI, angle of arrival, time difference of arrival, or other characteristics of the received signals [0065 & 0120]), determining, by the electronic device and using the one or more metrics, a connection interval associated with a connection to a first electronic device (i.e. the sensors 31 are capable of observing BLE physical layer messages and taking measurements of the physical properties of the associated signals, including, for example, the received signal strength (RSSI) using a channel map that is produced by a channel map reconstruction module 42, and the sensors 31 can determine other measurements of the physical properties of the associated signals, including, for example, data related to the angle of arrival and additionally the sensors 31 can communicate with each other and/or communicate with the communication gateway 29 via the vehicle interface to determine time difference of arrival, time of arrival, or angle of arrival data for signals received by multiple sensors. The sensors 31 receive timing information and channel map information from the communication gateway 29 via the vehicle interface 45 [0065]), operating, by the electronic device, the connection based on a short range communication protocol and using the connection interval (i.e. PEPS system 1 is provided within a vehicle 30 (fig. 2) including vehicle modules 20 having a communication gateway 29 and a plurality of sensors 31A-31F to find the connection being maintained by the communication gateway 29 with the portable device 10, wherein the communication gateway 29 includes a Bluetooth low energy (BLE) chipset 41, connected to an antenna 19, implements a Bluetooth protocol stack 46 and transmitted and received data [0061 & 0066-0067]), in response to the RSSI value being greater than or equal to a threshold and in response to the electronic device being non-static and the AOA value being substantially constant, decreasing a value of the connection interval (i.e. a timing synchronization module 44 is configured to accurately measure the reception times of messages on the vehicle interface 45 and pass the timing information to the BLE chipset 41 configured to take the channel map information and the timing signals and to tune the PHY controller 600 to a specific channel at a specific time and observe all physical layer messages and data that conform to the Bluetooth physical layer specification, which includes the normal data rates proposed or adopted, for example, in the Bluetooth Specification, and the data, timestamps and measured RSSI are reported by the BLE chipset 41 to the communication gateway 29, or other vehicle modules 20, of the vehicle 30 via the vehicle Interface 45, and the RSSI threshold set to allow a weaker RSSI for the vehicle sensors 31 to establish the communication with the portable device 10, and since the RSSI varies due the distance of the portable device 10 from the sensor 31, the connection interval time may vary accordingly, if RSSI is below the threshold, then time length may be increased, for example, the sensors 31 execute process 1014 (fig. 9) to receive incoming connection information 1040 and timing signals 1041, and the sensors 31, uses the channel map reconstruction module 42 to reproduces the connection information schedule table, and sets its time base relative to the timing signals 1041 and learns the time and channel of the next connection event to observe in the connection information message 1040. As such, the sensor 31 can compute the time until the next connection event 1060. The calculation of time window 1060 is variable because of the variable metrics involved to calculate the time interval 1060 [0065, 0098 & 0146])”).
Golsch et al. also disclose the following features: regarding claim 12, wherein the one or more metrics further comprises at least one of, a motion parameter, or a battery level (Fig. 18, illustrates a screenshot of an alert to a portable device according to the present disclosure, see teachings in [0153 & 0168] summarized as “the device can also accept user input, such as measuring gestures, both on screen and in air using in-device motion sensors, the PEPS system can incorporate an algorithm to detect if the user's smart phone is moving or not. For example, the phone can report to the PEPS system when motion is starting and when it is stopped. The vehicle lock/unlock features can be disabled for a device when the device is considered to in motion or when the measured or detected motion of the smartphone is greater than a predetermined motion threshold”); 
Golsch et al. is short of expressly teaching “in response to the RSSI value being greater than or equal to a threshold and in response to the electronic device being non-static and the AOA value being substantially constant, decreasing a value of the connection interval”.
Golsch et al. also do not expressly disclose the following features: regarding claim 15, further comprising: comparing the RSSI value with the threshold; in response to the RSSI value being less than the threshold: determining whether the electronic device is static; and determining whether the AOA value is varying; and in response to the electronic device being static or the AOA value being varying, increasing the value of the connection interval.
Wojcieszak et al. disclose a system and method for communicating packets over a short-range wireless communications link with the following features: regarding claim 10, in response to the RSSI value being greater than or equal to a threshold and in response to the electronic device being non-static and the AOA value being substantially constant, decreasing a value of the connection interval (Fig. 6, illustrate a data flow that may be used for scheduling packets over a short-range wireless communications link, in accordance with certain aspects of the disclosure, see teachings in [0032, 0060, 0132 & 0148] summarized as “in response to the RSSI value being greater than or equal to a threshold and in response to the electronic device being non-static and the AOA value being substantially constant, decreasing a value of the connection interval (i.e. a wireless device 102 (fig. 1) may use a communications link 116 to communicate with one or more peripheral devices 104, 106, 108, 110, 112, 114 using a short-range wireless communications protocol. The short-range wireless communications protocol may include a Bluetooth® (BT) protocol or a BT Low Energy (BLE) protocol [0032], radio 230 (fig. 2) may include a wireless local area network (WLAN) controller 250 configured to control WLAN communications and a short-range communications controller 252 configured to control short-range communications [0060], when channel condition(s) associated with the link 640 deteriorate, the latency controller 610 may determine that the channel condition(s) associated with the link 640 have deteriorated when the RSSI fails to satisfy (e.g., does not meet or exceed) an RSSI threshold, when a value associated with channel quality of the link 640 indicated in a channel quality report from the sink device 604 fails to satisfy (e.g., does not meet or exceed) a channel quality threshold [0132], source device 602 may determine 664 the time interval 674 based on the determination 662 of the one or more conditions associated with sending a set of packets 672 over the link 640, and thus, the source device 602 may determine 664 the time interval 674 is to be increased or decreased commensurate with one or more channel conditions, parameters indicated by one of the applications 608a, 608b, a connection interval associated with the link 640, whether Wi-Fi communications by the source device 602 is to be scheduled while packets are to be sent over the link 640 [0148])”).
Wojcieszak et al. also disclose the following features: regarding claim 15, further comprising: comparing the RSSI value with the threshold; in response to the RSSI value being less than the threshold: determining whether the electronic device is static; and determining whether the AOA value is varying; and in response to the electronic device being static or the AOA value being varying, increasing the value of the quality report from the second device and based on comparison it is determined that the distance is not varying (static) or varying, and source device 602 may determine 664 the time interval 674 based on the determination 662 of the one or more conditions associated with sending a set of packets 672 over the link 640, and thus, the source device 602 may determine 664 the time interval 674 is to be increased or decreased commensurate with one or more channel conditions, parameters indicated by one of the applications 608a, 608b, a connection interval associated with the link 640, whether Wi-Fi communications by the source device 602 is to be scheduled while packets are to be sent over the link 640 [0148])”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Golsch et al. by using the features as taught by Wojcieszak et al. in order to provide a more effective and efficient system that is capable of responding to the RSSI value being less than a threshold and in response to the electronic device being static or the AOA value being varying, increase a value of the connection interval. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 17:
Golsch et al. disclose a system a mobile gateway configured to establish a BLE communication connection to a portable device with the following features: regarding claim 17, a non-transitory computer-readable medium storing instructions that, when executed by a processor of an electronic device, cause the processor to perform operations, the operations comprising: measuring one or more metrics comprising at least one of a Received Signal Strength Indicator (RSSI) value and an Angle of Arrival (AOA) value; determining, using the one or more metrics, a connection interval associated with a connection to a first electronic device; operating the connection based on a short range communication protocol and using the connection interval; in response to the RSSI value being less than a threshold and in response to the electronic device being static or the AOA value being varying, increasing a value of the connection interval; and Atty. Dkt. No. 5607.9890000in response to the RSSI value being greater than or equal to the threshold and in response to the electronic device being non-static and the AOA value being substantially constant, decreasing the value of the connection interval (Fig. 9, illustrates operation of a PEPS system according to the present disclosure, see teachings in [0061-0062, 0065-0067, 0098, 0120 & 0146] summarized as “a non-transitory computer-readable medium storing instructions that, when executed by a processor of an electronic device, cause the processor to perform operations, the operations comprising (i.e. apparatuses and methods described in this application may be partially or fully implemented by a special purpose computer created by configuring a general purpose computer to execute one or more particular functions embodied in computer programs, wherein computer programs include processor-executable instructions that are stored on at least one non-transitory, tangible computer-readable medium), an electronic device, comprising: a transceiver configured to communicate based on a short range communication protocol (i.e. PEPS system 1 is provided within a vehicle 30 (fig. 2) including vehicle modules 20 having a communication gateway 29 and a plurality of sensors 31A-31F to find the connection being maintained by the communication gateway 29 with the portable device 10, wherein the communication gateway 29 includes a Bluetooth low energy (BLE) chipset 41, connected to an antenna 19, implements a Bluetooth protocol stack 46 and transmitted and received data [0061 & 0066-0067]), measuring one or more metrics comprising at least one of a Received Signal Strength Indicator (RSSI) value and an Angle of Arrival (AOA) value (i.e. sensors 31 receive BLE Signals using the antenna 43 and, specifically, receive BLE physical layer messages using a BLE physical layer (PHY) controller 600, and each sensor 31 is capable or measuring some physical phenomena of a received BLE signal characteristic. For example, the sensors 31 can measure RSSI, angle of arrival, time difference of arrival, or other characteristics of the received signals [0065 & 0120]), determining, using the one or more metrics, a connection interval associated with a connection to a first electronic device (i.e. the sensors 31 are capable of observing BLE physical layer messages and taking measurements of the physical properties of the associated signals, including, for example, the received signal strength (RSSI) using a channel map that is produced by a channel map reconstruction module 42, and the sensors 31 can determine other measurements of the physical properties of the associated signals, including, for example, data related to the angle of arrival and additionally the sensors 31 can communicate with each other and/or communicate with the communication gateway 29 via the vehicle interface to determine time difference of arrival, time of arrival, or angle of arrival data for signals received by multiple sensors. The sensors 31 receive timing information and channel map information from the communication gateway 29 via the vehicle interface 45 [0065]), operating the connection based on a short range communication protocol and using the connection interval (i.e. PEPS system 1 is provided within a vehicle 30 (fig. 2) including vehicle modules 20 having a communication gateway 29 and a plurality of sensors 31A-31F to find the connection being maintained by the communication gateway 29 with the portable device 10, wherein the communication gateway 29 includes a Bluetooth low energy (BLE) chipset 41, connected to an antenna 19, implements a Bluetooth protocol stack 46 and transmitted and received data [0061 & 0066-0067]), in response to the RSSI value being less than a threshold and in response to the electronic device being static or the AOA value being varying, increasing a value of the connection interval; and Atty. Dkt. No. 5607.9890000in response to the RSSI value being greater than or equal to the threshold and in response to the electronic device being non-static and the AOA value being substantially constant, decreasing the value of the connection interval (i.e. a timing synchronization module 44 is configured to accurately measure the reception times of messages on the vehicle interface 45 and pass the timing information to the BLE chipset 41 configured to take the channel map information and the timing signals and to tune the PHY controller 600 to a specific channel at a specific time and observe all physical layer messages and data that conform to the Bluetooth physical layer specification, which includes the normal data rates proposed or adopted, for example, in the Bluetooth Specification, and the data, timestamps and measured RSSI are reported by the BLE chipset 41 to the communication gateway 29, or other vehicle modules 20, of the vehicle 30 via the vehicle Interface 45, and the RSSI threshold set to allow a weaker RSSI for the vehicle sensors 31 to establish the communication with the portable device 10, and since the RSSI varies due the distance of the portable device 10 from the sensor 31, the connection interval time may vary accordingly, if RSSI is below the threshold, then time length may be increased, for example, the sensors 31 execute process 1014 (fig. 9) to receive incoming connection information 1040 and timing signals 1041, and the sensors 31, uses the channel map reconstruction module 42 to reproduces the connection information schedule table, and sets its time base relative to the timing signals 1041 and learns the time and channel of the next connection event to observe in the connection information message 1040. As such, the sensor 31 can compute the time until the next connection event 1060. The calculation of time window 1060 is variable because of the variable metrics involved to calculate the time interval 1060 [0065, 0098 & 0146])”).
Golsch et al. is short of expressly teaching “in response to the RSSI value being less than a threshold and in response to the electronic device being static or the AOA value being varying, increasing a value of the connection interval”.
Golsch et al. also do not expressly disclose the following features: regarding claim 19, the operation further comprising: comparing the RSSI value with the threshold; and in response to the RSSI value being less than the threshold: determine whether the electronic device is static; and determine whether the AOA value is varying
Wojcieszak et al. disclose a system and method for communicating packets over a short-range wireless communications link with the following features: regarding claim 17, in response to the RSSI value being less than a threshold and in response to the electronic device being static or the AOA value being varying, increasing a value of the connection interval (Fig. 6, illustrate a data flow that may be used for scheduling packets over a short-range wireless communications link, in accordance with certain aspects of the disclosure, see teachings in [0032, 0060, 0132 & 0148] summarized as “in response to the RSSI value being less than a threshold and in response to the electronic device being static or the AOA value being varying, increasing a value of the connection interval (i.e. a wireless device 102 (fig. 1) may use a communications link 116 to communicate with one or more peripheral devices 104, 106, 108, 110, 112, 114 using a short-range wireless communications protocol. The short-range wireless communications protocol may include a Bluetooth® (BT) protocol or a BT Low Energy (BLE) protocol [0032], radio 230 (fig. 2) may include a wireless local area network (WLAN) controller 250 configured to control WLAN communications and a short-range communications controller 252 configured to control short-range communications [0060], when channel condition(s) associated with the link 640 deteriorate, the latency controller 610 may determine that the channel condition(s) associated with the link 640 have deteriorated when the RSSI fails to satisfy (e.g., does not meet or exceed) an RSSI threshold, when a value associated with channel quality of the link 640 indicated in a channel quality report from the sink device 604 fails to satisfy (e.g., does not meet or exceed) a channel quality threshold [0132], source device 602 may determine 664 the time interval 674 based on the determination 662 of the one or more conditions associated with sending a set of packets 672 over the link 640, and thus, the source device 602 may determine 664 the time interval 674 is to be increased or decreased commensurate with one or more channel conditions, parameters indicated by one of the applications 608a, 608b, a connection interval associated with the link 640, whether Wi-Fi communications by the source device 602 is to be scheduled while packets are to be sent over the link 640 [0148])”).
Wojcieszak et al. also disclose the following features: regarding claim 19, the operation further comprising: comparing the RSSI value with the threshold; and in response to the RSSI value being less than the threshold: determine whether the electronic device is static; and determine whether the AOA value is varying (Fig. 6, illustrate a data flow that may be used for scheduling packets over a short-range wireless communications link, in accordance with certain aspects of the disclosure, see teachings in [0045, 0132 & 0180] summarized as “the first device may determine a channel condition associated with the link based on comparison of an RSSI to an RSSI threshold. In another example, the first device may determine a channel condition associated with the link based on comparison of a channel quality value to a channel quality threshold, and the channel quality value may be indicated in a channel quality report from the second device and based on comparison it is determined that the distance is not varying (static) or varying”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Golsch et al. by using the features as taught by Wojcieszak et al. in order to provide a more effective and efficient system that is capable of responding to the RSSI value being less than a threshold and in response to the electronic device being static or the AOA value being varying, increase a value of the connection interval. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golsch et al. (US 2018/0099643 A1) in view of Wojcieszak et al. (US 2019/0387382 A1) as applied to claims 1 and 10 above, and further in view of Gunasekara et al. (US 2019/0373301 A1).

Golsch et al. and Wojcieszak et al. disclose the claimed limitations as described in paragraph 6 above. Golsch et al. and Wojcieszak et al.do not expressly disclose the following features: regarding claim 3, wherein: to determine the connection parameter, the processor is configured to determine a first priority associated with the connection, and to determine the second connection parameter, the processor is configured to determine a second priority associated with the second connection; regarding claim 11, wherein: determining the connection interval comprises determining a priority associated with the connection.
Gunasekara et al. discloses methods and apparatus for dynamically controlling and optimizing connections to coexisting radio access networks with the following features: regarding claim 3, wherein: to determine the connection parameter, the processor is configured to determine a first priority associated with the connection, and to determine the second connection parameter, the processor is configured to determine a second priority associated with the second connection (Fig. 2, a functional block diagram of an exemplary embodiment of a wireless network infrastructure useful with various embodiments of the present disclosure, see teachings in [0266 & 0280] summarized as “CME 221 checks the available policies, such as connection priorities to determine the optimal connection parameters for each connection”); regarding claim 11, wherein: determining the connection interval comprises determining a priority associated with the connection (Fig. 2, a functional block diagram of an exemplary embodiment of a wireless network infrastructure useful with various embodiments of the present disclosure, see teachings in [0266 & 0280] summarized as “CME 221 checks the available policies, such as connection priorities to determine the optimal connection parameters for each connection”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Golsch et al. with Wojcieszak et al. by using the features as taught by Gunasekara et al. in order to provide a more effective and efficient system that is capable of determining a priority associated with the each connection. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 5-6, 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golsch et al. (US 2018/0099643 A1) in view of Wojcieszak et al. (US 2019/0387382 A1) as applied to claim 1 above, and further in view of Gao et al. (US 2019/0182740 A1).

Golsch et al. and Wojcieszak et al. disclose the claimed limitations as described in paragraph 6 above. Golsch et al. and Wojcieszak et al. do not expressly disclose the following features: regarding claim 5, wherein the processor is further configured to: determine whether an adjusting condition has occurred; and in response to determining that the adjusting condition has occurred, adjust connection parameter; regarding claim 6, wherein the adjusting condition comprises at least one of: a predetermined time period, the electronic device establishing a second connection with a second electronic device, or the electronic device dropping a third connection with a third electronic device; regarding claim 13, further comprising: determine whether an adjusting condition has occurred; and in response to determining that the adjusting condition has occurred, adjusting the connection interval; regarding claim 14, wherein the adjusting condition comprises at least one of: a predetermined time period, the electronic device establishing a second connection with a second electronic device, or the electronic device dropping a third connection with the a third electronic device; regarding claim 18, the operations further comprising: determining whether an adjusting condition as occurred; and in response to determining that the adjusting condition has occurred, adjusting the connection interval.
Gao et al. disclose methods, devices, and systems for facilitating wireless roaming in a Bluetooth network with the following features: regarding claim 5, wherein the processor is further configured to: determine whether an adjusting condition has occurred; and in response to determining that the adjusting condition has occurred, adjust connection parameter (Fig. 2, illustrates another exemplary system environment for implementing methods and systems consistent with the present disclosure, see teachings in [0032-0033] summarized as “the access points 210, 220, 230, and 240 that support roaming, they share the same Bluetooth physical address and the other Bluetooth parameters of the client devices as needed, and the shared information can be forwarded by the central device 250 to the access points, once the RSSI value is below the threshold, the access point will drop the connection and transmit roaming update to the access controller, wherein the roaming update may include the connection parameters, security request information, and client device identification/Bluetooth address and the connection parameters may include slave latency, connection interval, supervision timeout, therefore, each connection parameter comprises connection interval associated with connection is being adjusted accordingly”); regarding claim 6, wherein the adjusting condition comprises at least one of: a predetermined time period, the electronic device establishing a second connection with a second electronic device, or the electronic device dropping a third connection with a third electronic device (Fig. 2 illustrates another exemplary system environment for implementing methods and systems consistent with the present disclosure, see teachings in [0032-0033] summarized as “once the RSSI value is below the threshold, the access point will drop the connection and transmit roaming update to the access controller, and the roaming update may include the connection parameters”); regarding claim 13, further comprising: determine whether an adjusting condition has occurred; and in response to determining that the adjusting condition has occurred, adjusting the connection interval (Fig. 2 illustrates another exemplary system environment for implementing methods and systems consistent with the present disclosure, see teachings in [0032-0033] summarized as “the access points 210, 220, 230, and 240 that support roaming, they share the same Bluetooth physical address and the other Bluetooth parameters of the client devices as needed, and the shared information can be forwarded by the central device 250 to the access points, once the RSSI value is below the threshold, the access point will drop the connection and transmit roaming update to the access controller, wherein the roaming update may include the connection parameters, security request information, and client device identification/Bluetooth address and the connection parameters may include slave latency, connection interval, supervision timeout, therefore, each connection parameter comprises connection interval associated with connection is being adjusted accordingly”); regarding claim 14, wherein the adjusting condition comprises at least one of: a predetermined time period, the electronic device establishing a second connection with a second electronic device, or the electronic device dropping a third connection with the a third electronic device (Fig. 2 illustrates another exemplary system environment for implementing methods and systems consistent with the present disclosure, see teachings in [0032-0033] summarized as “once the RSSI value is below the threshold, the access point will drop the connection and transmit roaming update to the access controller, and the roaming update may include the connection parameters”); regarding claim 18, the operations further comprising: determining whether an adjusting condition as occurred; and in response to determining that the adjusting condition has occurred, adjusting the connection interval (Fig. 2 illustrates another exemplary system environment for implementing methods and systems consistent with the present disclosure, see teachings in [0032-0033] summarized as “the access points 210, 220, 230, and 240 that support roaming, they share the same Bluetooth physical address and the other Bluetooth parameters of the client devices as needed, and the shared information can be forwarded by the central device 250 to the access points, once the RSSI value is below the threshold, the access point will drop the connection and transmit roaming update to the access controller, wherein the roaming update may include the connection parameters, security request information, and client device identification/Bluetooth address and the connection parameters may include slave latency, connection interval, supervision timeout, therefore, each connection parameter comprises connection interval associated with connection is being adjusted accordingly”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Golsch et al. with Wojcieszak et al. by using the features as taught by Gao et al. in order to provide a more effective and efficient system that is capable of having each connection parameter comprising connection interval which may be adjusted or drop the connection as per condition. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 8, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        6/27/2022

/CANDAL ELPENORD/Primary Examiner, Art Unit 2473